TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00133-CR


                                  The State of Texas, Appellant

                                                  v.

                                   Samuel Martinez, Appellee



           FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
     NO. 2018CR1273, THE HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING


                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               The State appeals from the trial court’s order granting Martinez’s motion to

suppress. After the State filed its notice of appeal and after the clerk’s record had been filed in

this Court, the State filed in the trial court a request for findings of fact and conclusions of law

explaining the trial court’s grounds for granting the motion to suppress. It subsequently filed in

this Court a motion to abate and remand the cause to the trial court for entry of findings of fact

and conclusions of law. The State also requests that we grant the trial court the ability to reopen

the evidence to allow consideration of additional evidence.

               The Texas Court of Criminal Appeals has held that “upon the request of the losing

party on a motion to suppress evidence, the trial court shall state its essential findings,” which the

court defined as “findings of fact and conclusions of law adequate to provide an appellate court
with a basis upon which to review the trial court’s application of the law to the facts.” State

v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). When the trial court fails to make such

findings and conclusions, we are required to abate the appeal and remand the cause to the trial

court for entry of its “essential findings.” State v. Elias, 339 S.W.3d 667, 677 (Tex. Crim. App.

2011). Although a supplemental clerk’s record has been filed containing findings of fact and

conclusions of law signed by the trial court, the findings of fact and conclusions of law are not

dated and thus it is unclear when the trial court signed them and whether they were signed while

the trial court had jurisdiction over the cause. See Tex. R. App. P. 25.2(g); see also Green

v. State, 906 S.W.2d 937, 939-40 (Tex. Crim. App. 1995) (holding that trial court lost

jurisdiction to adjudicate case once trial record was filed with court of appeals and thus written

order setting forth findings of fact and law entered a year later was null and void).

               Accordingly, we grant in part the State’s motion. We abate the appeal and

remand the cause to the trial court solely for entry of its findings of fact and conclusions of law

based on the previously admitted evidence. We deny the State’s request that we allow the trial

court to reopen the evidence. A supplemental clerk’s record containing the findings of fact and

conclusions of law shall be filed with this Court no later than June 21, 2019. This appeal will be

reinstated once the supplemental clerk’s record is filed.

               It is so ordered May 22, 2019.



Before Chief Justice Rose, Justices Kelly and Smith

Abated and Remanded

Filed: May 22, 2019

Do Not Publish



                                                  2